July 31, 2012 VIA EDGAR U.S. Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Attention:Mr. Larry Spirgel Re: Clear Channel Outdoor Holdings, Inc. Form 10-K for Fiscal Year Ended December 31, 2011 Filed February 21, 2012 Form 10-Q for Fiscal Quarter Ended March 31, 2012 Filed May 4, 2012 File No. 001-32663 Dear Mr. Spirgel: This letter is to confirm my July 31, 2012 communication with Inessa Kessman of the Staff of the Securities and Exchange Commission. Clear Channel Outdoor Holdings, Inc. has received the letter, dated July 26, 2012, from the Staff and intends to submit its responses to that letter by August 23, 2012. Very truly yours, /s/ Scott D. Hamilton Scott D. Hamilton Senior Vice President, Chief Accounting Officer and Assistant Secretary
